 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                   DISTRICT OF CENTRAL CALIFORNIA
10
     KRISTINA ROMERO,                Case No.: CV 18-9059-DMG (SSx)
11
              Plaintiff,             ORDER OF DISMISSAL WITH
12                                   PREJUDICE AS TO ALL
         v.                          DEFENDANTS [23]
13
     DIAMOND RESORTS
14   INTERNATIONAL, INC. and
     DIAMOND RESORTS FINANCIAL
15   SERVICES, INC,
16            Defendants.
17
18
19
20
21
22
23
24
25
26
27
28


                                   -1-
 1         Pursuant to the stipulation filed by Plaintiff Kristina Romero and Defendants
 2   Diamond Resorts Financial Services, Inc. and Diamond Resorts International, Inc.
 3   (“Defendants”) indicating that that all matters in controversy against Defendants
 4   have been resolved, and good cause appearing,
 5
           IT IS HEREBY ORDERED that the claims and causes of action that were or
 6
     could have been asserted herein by Plaintiff Kristina Romero against Defendant
 7
     Diamond Resorts Financial Services, Inc. and Diamond Resorts International, Inc. in
 8
     the above-captioned case are in all respects dismissed with prejudice to the refiling
 9
     of the same. The parties shall bear their own costs.
10
11
12   DATED: January 7, 2020                 __________________________________
                                            DOLLY M. GEE
13                                          UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
